 



EXHIBIT 10.2
Execution Copy
COLLATERAL AGENCY AGREEMENT
DATED as of October 31, 2006
among
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION, as Trustee,
U.S. BANK NATIONAL ASSOCIATION, as Trustee
and
FELCOR LODGING TRUST INCORPORATED AND
FELCOR LODGING LIMITED PARTNERSHIP



--------------------------------------------------------------------------------



 



 

COLLATERAL AGENCY AGREEMENT
     This COLLATERAL AGENCY AGREEMENT (this “Agreement”) is made as of
October 31, 2006, among (a) JPMORGAN CHASE BANK, N.A., as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as hereinafter
defined) and as Administrative Agent (the “Agent”) for the Lenders (as
hereinafter defined), (b) U.S. BANK NATIONAL ASSOCIATION, as Trustee (the “New
Trustee”) on behalf of the holders of New Debentures (as defined below),
(c) U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR TO SUNTRUST BANK, as Trustee
(the “Existing Trustee”) on behalf of the holders of the Existing Debentures (as
defined below), (d) FELCOR LODGING TRUST INCORPORATED (“FelCor Trust”) and
FELCOR LODGING LIMITED PARTNERSHIP (“FelCor Partnership”) (collectively, the
“Borrowers”) and (e) FELCOR HOLDINGS TRUST (the “Pledgor”).
     WHEREAS, pursuant to a Credit Agreement dated as of December 12, 2005, as
amended by Amendment No. 1 to Credit Agreement, dated as of January 12, 2006,
Amendment No. 2 to Credit Agreement, dated as of January 25, 2006, and Amendment
No. 3 to Credit Agreement dated as of March 31, 2006 and as further amended by
that certain Amendment No. 4 to Credit Agreement dated as of October 26, 2006
(“Amendment No. 4”) (such agreement as so amended and as further amended and in
effect from time to time, the “Original Credit Agreement”), among the Borrowers,
JPMorgan Chase Bank, N.A. and the other financial institutions which may from
time to time become parties thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Agent for the Lenders, the Lenders have, upon the terms and subject to
the conditions contained therein, agreed to make loans and otherwise extend
credit to the Borrowers;
     WHEREAS, the Borrowers requested that the Lenders make certain amendments
to the Credit Agreement, and such amendments are now reflected in Amendment
No. 4;
     WHEREAS, it is a requirement under Amendment No. 4 that Pledgor grant to
the Lenders and the Agent, as security for the Borrowers’ obligations to the
Lenders and the Agent under or in respect of the Original Credit Agreement, a
first priority perfected lien on and security interest in the Collateral (as
hereinafter defined);
     WHEREAS, pursuant to an Indenture dated as of October 31, 2006 (as amended
and in effect from time to time, the “New Indenture”), among the Borrowers and
the New Trustee, the Borrowers have agreed to issue their Senior Secured
Floating Rate Notes due 2011 (together with any other notes issued pursuant to
the New Indenture after the date hereof which are permitted under the Credit
Agreement, the “New Debentures”);
     WHEREAS, in order for the New Debentures to be issued by FelCor Partnership
and to be accepted by the holders thereof, the New Indenture requires that the
Pledgor grant to the Collateral Agent, as security for FelCor Partnership’s
obligations to the holders of New Debentures and the New Trustee under the New
Indenture, an equal and ratable security interest in the Collateral;
     WHEREAS, pursuant to (a) the Indenture dated as of June 4, 2001 with
respect to the 8-1/2% Senior Notes due 2011 and (b) the Indenture dated as of
October 1, 1997 with respect to



--------------------------------------------------------------------------------



 



-2-

the 7-5/8% Senior Notes due 2007 (such Indentures, as amended and supplemented
and in effect from time to time, the “Existing Indentures”), among FelCor
Partnership and the Existing Trustee, FelCor Partnership issued such notes (the
“Existing Debentures”);
     WHEREAS, the Existing Indentures require that the Pledgor grant to the
Collateral Agent, as security for FelCor Partnership’s obligations to the
holders of the Existing Debentures and the Existing Trustee under the Existing
Indentures, an equal and ratable security interest on the Collateral to the same
extent granted to secure the Lenders and the Agent;
     WHEREAS, concurrently herewith, the Borrowers, the Pledgor and the
Collateral Agent have entered into certain pledge agreements and related
documents pursuant to which the Pledgor has granted or agreed to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and lien upon the Collateral; and
     WHEREAS, the parties hereto wish to set forth their relative rights and
priorities with respect to the Collateral;
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. DEFINITIONS.
     1.1. Definitions of Terms Used in Credit Agreement. All capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement as in effect on the date hereof and as amended from time to
time hereafter (but only to the extent any such amendment complies with the
provisions of this Agreement).
     1.2. Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
     Act. See §2.2.
     Actionable Default. Any Event of Default under and as defined in the Credit
Agreement or Event of Default under and as defined in any of the Indentures.
     Agent. As defined in the preamble hereto and shall include any replacement
or successor Agent under the Original Credit Agreement, or any like agent(s) (or
replacement(s) thereof or successor(s) thereto) under any other Credit
Agreement.
     Agreement. This Collateral Agency Agreement.
     Bank Debt. The “Obligations” as defined in the Original Credit Agreement,
or any like term of the same meaning contained in any replacement of the
Original Credit Agreement. Bank Debt shall include all obligations, liabilities
and indebtedness (including, without limitation, principal, interest (including,
without limitation, all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrowers or the Pledgor at the rate
provided for in the respective



--------------------------------------------------------------------------------



 



-3-

documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding)) owing to the Agent and the Lenders under the Credit
Agreement and any other documents executed in connection therewith and the due
performance and compliance by the Borrowers with all of the terms, conditions
and agreements contained in the Credit Agreement and any other documents
executed in connection therewith; (ii) any and all sums advanced by the Agent in
accordance with the Credit Agreement or any of the Security Documents in order
to preserve the Collateral or preserve its security interest in the Collateral;
and (iii) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of the Borrowers referred to in
clause (i) above, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs.
     Bank Loan Documents. The “Loan Documents”, as defined in the Original
Credit Agreement, or any like term of the same meaning contained in any other
Credit Agreement.
     Borrowers. As defined in the preamble hereto.
     Business Day. Any date for which banks are open for business in New York,
New York.
     Collateral. Any of the properties and assets of whatever nature, tangible
or intangible, now owned or existing or hereafter acquired or arising, of the
Borrowers and their subsidiaries in which any of the Borrowers and their
respective subsidiaries have at the time of reference granted a Lien to the
Collateral Agent to secure the Bank Debt and the Debenture Debt and which has
not been released pursuant to the terms hereof, including the Collateral under
the Pledge Agreement.
     Collateral Agent. As defined in the preamble hereto unless and until a
successor Collateral Agent shall have been appointed pursuant to §5.4 hereof,
and thereafter “Collateral Agent” shall mean such successor Collateral Agent.
     Credit Agreement. The Original Credit Agreement and the other Loan
Documents (as defined therein), and any agreement or agreements designated as a
“Credit Agreement” or other “Loan Documents” hereunder by written notice by the
Borrowers to the Collateral Agent with the written consent of the Agent and
governing Indebtedness permitted under the Indentures all or part of which was
incurred to refund, refinance or replace all or any portion of the Indebtedness
under the Original Credit Agreement, as the same may hereafter be amended,
renewed, extended, restated, supplemented or otherwise modified (including by
increasing the amount of Indebtedness thereunder or by otherwise providing
additional financing to the Borrowers) from time to time to the extent permitted
by the Indentures.
     Credit Documents. Collectively, the Credit Agreement, the Indentures, and
the Security Documents.
     Debenture Debt. Collectively, the New Debenture Debt and the Existing
Debenture Debt.
     Debentures. Collectively, the New Debentures and the Existing Debentures.



--------------------------------------------------------------------------------



 



-4-

     Existing Debenture Debt. (i) All obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrowers or the Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding)) owing to the Existing
Trustee and the holders of Existing Debentures under the Existing Debentures,
the Existing Indentures and any other documents executed in connection therewith
and the due performance and compliance by the Borrowers with all of the terms,
conditions and agreements contained in the Existing Debentures, the Existing
Indentures and any other documents executed in connection therewith; (ii) any
and all sums advanced by the Existing Trustee in accordance with the Existing
Indentures or any of the Security Documents in order to preserve the Collateral
or preserve its security interest in the Collateral; and (iii) in the event of
any proceeding for the collection or enforcement of any indebtedness,
obligations, or liabilities of the Borrowers referred to in clause (i) above,
the reasonable expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Existing Trustee of its rights hereunder, together with
reasonable attorneys’ fees and court costs.
     Existing Debentures. As defined in the preamble hereto.
     Existing Indentures. As defined in the preamble hereto and shall include
any amendment or supplement thereof.
     Existing Trustee. As defined in the preamble hereto and shall any
replacement or successor Trustee under the Existing Indentures.
     Indentures. Collectively, the New Indenture and the Existing Indentures.
     Lenders. As defined in the preamble hereto, together with their respective
successors and assigns, and shall include any replacement or successive lenders
under the Credit Agreement.
     Lien. Any consensual mortgage, security deed, deed of trust, pledge, lien,
security interest or other voluntary encumbrance, whether now existing or
hereafter created, acquired or arising.
     New Debenture Debt. (i) All obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrowers or the Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding)) owing to the New
Trustee and the holders of New Debentures under the New Debentures, the New
Indenture and any other documents executed in connection therewith and the due
performance and compliance by the Borrowers with all of the terms, conditions
and agreements contained in the New Debentures, the New Indenture and any other
documents executed in connection therewith; (ii) any and all sums advanced by
the New Trustee in accordance with the New Indenture or any of the Security
Documents in order to preserve the Collateral or preserve its security interest
in the Collateral; and (iii) in the event of any



--------------------------------------------------------------------------------



 



-5-

proceeding for the collection or enforcement of any indebtedness, obligations,
or liabilities of the Borrowers referred to in clause (i) above, the reasonable
expenses of retaking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, or of any exercise by the New
Trustee of its rights hereunder, together with reasonable attorneys’ fees and
court costs.
     New Debentures. As defined in the preamble hereto.
     New Indenture. As defined in the preamble hereto and shall include any
amendment or supplement thereof.
     New Trustee. As defined in the preamble hereto and shall include any
replacement or successor Trustee under the New Indenture.
     Notice of Actionable Default. A notice by a Requisite Party delivered to
the Collateral Agent, stating that an Actionable Default has occurred. A Notice
of Actionable Default shall be deemed to have been given when the notice
referred to in the preceding sentence has actually been received by the
Collateral Agent and to have been rescinded when the Collateral Agent has
actually received from the notifying Requisite Party a notice withdrawing such
Notice. A Notice of Actionable Default shall be deemed to be outstanding at all
times after such Notice has been given until such time, if any, as such Notice
has been rescinded.
     Person. Any individual, corporation, partnership, trust, unincorporated
association, business or other legal entity, and any government or any
governmental agency or political subdivision thereof.
     Pledge Agreement. The Pledge Agreement dated as of the date hereof between
the Pledgor and the Collateral Agent.
     Pledgor. As defined in the preamble hereto.
     Requisite Parties. The Agent and the New Trustee.
     Secured Obligations. Collectively, (a) the Bank Debt (unless and until the
Agent has given notice in writing to the Collateral Agent that either (i) the
Bank Debt has been paid in full and all commitments under the Credit Agreement
have been reduced to zero or (ii) the Bank Debt otherwise no longer constitutes
Secured Obligations under the Security Documents), (b) the New Debenture Debt
(unless and until the New Trustee has given notice in writing to the Collateral
Agent that either (i) the New Debenture Debt has been paid in full or (ii) the
New Debenture Debt no longer constitutes Secured Obligations under the Security
Documents) and (c) the Existing Debenture Debt (unless and until the Existing
Trustee has given notice in writing to the Collateral Agent that either (i) all
or any portion of the Existing Indenture Debt has been paid in full or (ii) all
or any portion of the Existing Debenture Debt no longer constitutes Secured
Obligations under the Security Documents or is otherwise no longer entitled to
the benefits of the Collateral, including, without limitation, as a result of
the amendment of the applicable Existing Indenture to no longer require that
such Existing Debenture Debt be secured by the Collateral).
     Secured Party Representatives: The Agent, the New Trustee and the Existing
Trustee.



--------------------------------------------------------------------------------



 



-6-

     Secured Parties. The Agent, the Lenders, the New Trustee, the holders of
New Debentures, the Existing Trustee, and the holders of the Existing
Debentures.
     Security Documents. The Pledge Agreement and any instrument or agreement
pursuant to which a Lien in Collateral is created or arises to secure the Bank
Debt and the Debenture Debt.
     Trustees. Collectively, the New Trustee and the Existing Trustee.
     1.3. Terms Generally. The definitions in §1.2 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Sections shall be deemed references to Sections of this Agreement unless the
context shall otherwise require.
2. RECOURSE OF SECURED PARTIES; OTHER COLLATERAL; ACTS OF SECURED PARTIES.
     2.1. Recourse of Secured Parties; Other Collateral. Each of the Secured
Parties acknowledges and agrees that (i) it shall only have recourse to the
Collateral through the Collateral Agent and that it shall have no independent
recourse to the Collateral and (ii) except as otherwise provided in §3.2 hereof,
the Collateral Agent shall have no obligation to take any action, or refrain
from taking any action, except upon instructions from all the Requisite Parties
in accordance with §2.2 hereof. Nothing contained herein shall (a) restrict the
Trustees’ rights to pursue remedies, by proceedings in law and equity, to
collect principal of or interest on the Debentures or to enforce the performance
of and provisions of the Debentures or (b) restrict the Agent’s rights to pursue
remedies, by proceedings in law and equity, to collect principal of or interest
on the Bank Debt or to enforce the performance of and provisions of the Credit
Agreement, in each case to the extent that such remedies do not relate to the
Collateral or interfere with the Collateral Agent’s right to take action
hereunder or under the Security Documents.
     2.2. Acts of Secured Parties. Any request, demand, authorization,
direction, notice, consent, waiver or other action permitted or required by this
Agreement to be given or taken by the Requisite Parties, may be and, at the
request of the Collateral Agent, shall be embodied in and evidenced by one or
more instruments satisfactory in form to the Collateral Agent and signed by or
on behalf of the Requisite Parties and, except as otherwise expressly provided
in any such instrument, any such action shall become effective when such
instrument or instruments shall have been delivered to the Collateral Agent. The
instrument or instruments evidencing any action (and the action embodied therein
and evidenced thereby) are sometimes referred to herein as an “Act” of the
persons signing such instrument or instruments. The Collateral Agent shall be
entitled to rely absolutely upon an Act of the Requisite Parties if such Act
purports to be taken by or on behalf of the Requisite Parties, and nothing in
this §2.2 or elsewhere in this Agreement shall be construed to require the Agent
or a Trustee to demonstrate that it has been authorized by the Lenders or, as
the case may be, holders of the Debentures to take any action which it purports
to be taking, the Collateral Agent being entitled to rely



--------------------------------------------------------------------------------



 



-7-

conclusively, and being fully protected in so relying, on any Act of the Agent
or such Trustee, as the case may be.
     2.3. Determination of Amounts of Secured Obligations. Whenever the
Collateral Agent is required to determine the existence or amount of any of the
Secured Obligations or the existence of any Actionable Default for any purposes
of this Agreement, it shall provide notice to each of the Secured Party
Representatives in accordance with §12.4 specifying the length of time for
response thereto by the Secured Parties. Each Secured Party Representative shall
then provide a certificate to the Collateral Agent certifying as to the
existence of any Actionable Default under its respective Credit Documents or the
existence or amount of its respective Secured Obligations and shall include
supporting information as reasonably requested by the Collateral Agent with
respect to the existence or amount of any Secured Obligations. The Collateral
Agent shall make a determination as to the existence of an Actionable Default or
as to the existence or amount of the Secured Obligations on the basis of such
certificates and supporting information of the Secured Parties or the Requisite
Party, as applicable; provided, however, that if, notwithstanding the request of
the Collateral Agent, a Secured Party Representative shall fail or refuse
promptly (within at least 10 Business Days after such notice) to certify as to
the existence or amount of any Secured Obligation or the existence of any
Actionable Default, the Collateral Agent shall be entitled to determine such
existence or amount by such method as the Collateral Agent may, in its sole
discretion, determine, including by reliance upon a certificate of the Borrowers
or any of their Subsidiaries. The Collateral Agent may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
the Borrowers, any of their Subsidiaries, any holder of any Secured Obligation
or any other person as a result of such determination. For all purposes of this
Agreement, (a) the amount of any Secured Obligation constituting a guaranty of
another obligation shall be deemed to equal the amount of the underlying
obligation subject to any applicable limit in the guaranty and (b) to the extent
any Secured Obligation has been taken into account for purposes of determining
the amount to which any Secured Party is entitled in any distribution hereunder,
any guaranty of such Secured Obligation which is itself a Secured Obligation
shall not be taken into account for such purpose.
3. DUTIES OF COLLATERAL AGENT.
     3.1. Notices to the Secured Parties and the Borrowers. The Collateral Agent
shall within five (5) Business Days following receipt thereof furnish to each of
the Agent, the New Trustee, the Existing Trustee and the Borrowers:
     (a) a copy of each Notice of Actionable Default received by the Collateral
Agent;
     (b) a copy of each certificate received by the Collateral Agent rescinding
a Notice of Actionable Default;
     (c) written notice of any release or subordination by the Collateral Agent
of any Collateral; and



--------------------------------------------------------------------------------



 



-8-

     (d) such other notices required by the terms of this Agreement to be
furnished by the Collateral Agent.
     3.2. Actions Under Security Documents. The Collateral Agent shall not be
obligated to take any action under this Agreement or any of the Security
Documents except for the performance of such duties as are specifically set
forth herein or therein. Subject to the provisions of §5 hereof, the Collateral
Agent shall take any action under or with respect to the Security Documents
which is requested by all Requisite Parties and which is not inconsistent with
or contrary to the provisions of this Agreement or the Credit Documents;
provided that the Collateral Agent shall not amend or waive any provision of the
Security Documents except in accordance with §9 hereof. At any time when a
Notice of Actionable Default shall have been given and shall be outstanding, the
Collateral Agent shall, subject in all cases to the provisions of §5 hereof,
exercise or refrain from exercising all such rights, powers and remedies as
shall be available to it under the Security Documents or any of them in
accordance with any written instructions received from all Requisite Parties.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, if a Notice of Actionable Default has been delivered to the Secured
Party Representatives and is outstanding and if the Requisite Party that
delivered such Notice of Actionable Default or the Collateral Agent has
requested in writing that the other Requisite Party provide instructions to the
Collateral Agent as to the actions to be taken under the Security Documents and
such other Requisite Party fails to provide any such instructions within thirty
(30) days of such request, then the Requisite Party that delivered the Notice of
Actionable Default, acting by itself, may instruct the Collateral Agent
regarding the actions to be taken under the Security Documents, and such
instructions shall be deemed to be the instructions of all Requisite Parties for
all purposes under this Agreement. The Collateral Agent shall have the right to
decline to follow any such direction if the Collateral Agent, being advised by
counsel, determines that the directed action is not permitted by the terms of
this Agreement, the Security Documents or the other Credit Documents, may not
lawfully be taken or would involve it in personal liability, and the Collateral
Agent shall not be required to take any such action unless any indemnity which
is required hereunder in respect of such action has been provided. Subject to §5
hereof, the Collateral Agent may rely on any such direction given to it by the
Requisite Parties and shall be fully protected, and shall under no circumstances
(absent the gross negligence and willful misconduct of the Collateral Agent) be
liable to the Borrowers, any holder of any Secured Obligations or any other
Person for taking or refraining from taking action in accordance therewith.
Absent written instructions from the Requisite Parties (i) at a time when a
Notice of Actionable Default shall be outstanding or (ii) in the case of an
emergency in order to protect any of the Collateral, the Collateral Agent may
take, but shall have no obligation to take, any and all such actions under the
Security Documents or any of them or otherwise as it shall deem to be in the
best interests of the Secured Parties. Except as provided in the preceding
sentence and in the last sentence of §3.1(d), in the absence of written
instructions (which may relate to the exercise of specific remedies or to the
exercise of remedies in general) from the Requisite Parties, the Collateral
Agent shall not exercise remedies available to it under any Security Documents
with respect to the Collateral or any part thereof.



--------------------------------------------------------------------------------



 



-9-

4. PRIORITY OF RIGHTS AGAINST COLLATERAL AND PROCEEDS THEREOF.
     It is the intent of the parties hereto that the Bank Debt, the New
Debenture Debt and the Existing Debenture Debt shall be equally and ratably
secured by the Collateral. Accordingly, the parties hereto acknowledge and agree
as follows:
     (a) If the Collateral Agent receives any cash amounts in respect of the
Collateral (which amounts, under the terms of any of the Security Documents, are
to be applied to any of the Secured Obligations), including, without limitation,
any net proceeds received by the Collateral Agent in connection with any sale,
exchange, destruction, condemnation, or other disposition of any of the
Collateral and, if applicable, any sum received by the Collateral Agent pursuant
to §507(b) of the Bankruptcy Code in any bankruptcy case in which a Borrower is
a debtor, such cash amounts shall be paid as follows:
     (i) first, to the Collateral Agent for or in respect of all reasonable
costs, expenses, disbursements, and losses which shall have been incurred or
sustained by the Collateral Agent in connection with the collection of such
monies by the Collateral Agent, for the exercise, protection or enforcement by
the Collateral Agent of all or any of the rights, remedies, powers and
privileges of the Collateral Agent under this Agreement or any of the other
Security Documents in respect of the Collateral;
     (ii) second, to the Secured Parties, to pay ratably any reimbursements of
expenses, disbursements and losses described in clause (i) above then due in
respect of the Secured Obligations;
     (iii) third, to the Secured Parties, to pay ratably any fees then due in
respect of the Secured Obligations;
     (iv) fourth, to the Secured Parties to pay ratably interest then due and
payable in respect of the Secured Obligations;
     (v) fifth, to the Secured Parties, to pay or prepay ratably principal
amounts in respect of the Secured Obligations; and
     (vi) sixth, to the Secured Parties, to the ratable payment of all other
Secured Obligations until all Secured Obligations have been indefeasibly paid in
full in cash.
     Amounts distributable pursuant to this §4.1(a) comprising postpetition
interest or postpetition reasonable fees, costs or expenses not allowed or
allowable in a bankruptcy case should be determined as if such amounts were
allowed or allowable so long as the principal claim to which they relate is
allowed or allowable in the bankruptcy case.
     (b) If the Collateral Agent receives any non-cash distributions or proceeds
in respect of the Collateral, then, unless the Security Documents expressly
provide to the



--------------------------------------------------------------------------------



 



-10-

contrary, the Collateral Agent shall hold such non-cash distributions and
proceeds as Collateral upon the terms of this Agreement and the Security
Documents until converted to cash and thereupon distributed in accordance with
paragraph (a) of this §4.
5. CONCERNING THE COLLATERAL AGENT.
     5.1. Appointment of Collateral Agent. The Agent, acting on instructions
from the Lenders, the New Trustee, acting pursuant to the New Indenture, and the
Existing Trustee, acting pursuant to the Existing Indentures, hereby appoint
JPMorgan Chase Bank, N.A. to act as Collateral Agent pursuant to the terms of
this Agreement and the Security Documents. The relationship between the
Collateral Agent and the holders of the Secured Obligations is and shall be that
of agent and principal only, and nothing contained in this Agreement or any of
the Credit Documents shall be construed to constitute the Collateral Agent as a
trustee for any such holder.
     5.2. Limitations on Responsibility of Collateral Agent. The Collateral
Agent shall not be responsible in any manner whatsoever for the correctness of
any recitals, statements, representations or warranties contained herein or in
any Security Document, except for those made by it herein. The Collateral Agent
makes no representation as to the value or condition of the Collateral or any
part thereof, as to the title of the Borrowers to the Collateral, as to the
security afforded by this Agreement or any Security Document or, except as set
forth in §6, as to the validity, execution, enforceability, legality or
sufficiency of this Agreement or any Security Document, and the Collateral Agent
shall incur no liability or responsibility in respect of any such matters. The
Collateral Agent shall not be responsible for insuring the Collateral, for the
payment of taxes, charges, assessments or liens upon the Collateral or otherwise
as to the maintenance of the Collateral, except as provided in the immediately
following sentence when the Collateral Agent has possession of the Collateral.
The Collateral Agent shall have no duty to the Borrowers or to the holders of
any of the Secured Obligations as to any Collateral in its possession or control
or in the possession or control of any agent or nominee of the Collateral Agent
or any income thereon or as to the preservation of rights against prior parties
or any other rights pertaining thereto, except the duty to accord such of the
Collateral as may be in its possession substantially the same care as it accords
its own assets and the duty to account for monies received by it. The Collateral
Agent shall not be responsible for any loss suffered with respect to any
investment permitted to be made under this Agreement and shall not be
responsible for the consequences of any oversight or error of judgment
whatsoever, except that the Collateral Agent may be liable for losses due to its
willful misconduct or gross negligence. The Collateral Agent shall not be
required to ascertain or inquire as to the performance by the Borrowers of any
of the covenants or agreements contained herein or any of the Credit Documents.
Neither the Collateral Agent nor any officer, agent or representative thereof
shall be personally liable for any action taken or omitted to be taken by any
such person in connection with this Agreement or any Security Document except
for such person’s own gross negligence or willful misconduct. Neither the
Collateral Agent nor any officer, agent or representative thereof shall be
personally liable for any action taken by any such person in accordance with any
notice given by the Requisite Party pursuant to the terms of this Agreement even
if, at the time such action is taken by any such person, the Requisite Party or
person purporting to be the Requisite Party is not entitled to give such notice,
except where the account officer of the Collateral Agent active upon the
Borrowers’ account has actual knowledge that such Requisite Party or person
purporting to be the Requisite Party is not entitled to give such notice. The
Collateral Agent may



--------------------------------------------------------------------------------



 



-11-

execute any of the powers granted under this Agreement or any of the Security
Documents and perform any duty hereunder or thereunder either directly or by or
through agents or attorneys-in-fact, and shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it
without gross negligence or willful misconduct.
     5.3. Reliance by Collateral Agent; etc. Whenever in the performance of its
duties under this Agreement the Collateral Agent shall deem it necessary or
desirable that a matter be proved or established with respect to any Person in
connection with the taking, suffering or omitting of any action hereunder by the
Collateral Agent, such matter may be conclusively deemed to be proved or
established by a certificate executed by an officer of such Person, and the
Collateral Agent shall have no liability with respect to any action taken,
suffered or omitted in reliance thereon. The Collateral Agent may consult with
counsel and shall be fully protected in taking any action hereunder in
accordance with any advice of such counsel. The Collateral Agent shall have the
right but not the obligation at any time to seek instructions concerning the
administration of this Agreement, the duties created hereunder, or any of the
Collateral from any court of competent jurisdiction.
     5.3.1. Resolutions, etc. The Collateral Agent shall be fully protected in
relying upon any resolution, statement, certificate, instrument, opinion,
report, notice, request, consent, order or other paper or document which it
believes to be genuine and to have been signed or presented by the proper party
or parties. In the absence of its gross negligence or willful misconduct, the
Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificate or
opinions furnished to the Collateral Agent in connection with this Agreement.
     5.3.2. Actionable Defaults. The Collateral Agent shall not be deemed to
have actual, constructive, direct or indirect notice or knowledge of the
occurrence of any Actionable Default unless and until the Collateral Agent shall
have received a Notice of Actionable Default. The Collateral Agent shall have no
obligation whatsoever either prior to or after receiving such a Notice of
Actionable Default to inquire whether an Actionable Default has, in fact,
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any certificate so furnished to it and shall have no
obligation, absent written instructions from the Requisite Parties, to take or
omit to take any action with respect to such Notice of Actionable Default.
     5.3.3. No Obligation to Act. If the Collateral Agent has been requested by
the Requisite Parties to take any specific action pursuant to any provision of
this Agreement, the Collateral Agent shall not be under any obligation to
exercise any of the rights or powers vested in it by this Agreement in the
manner so requested unless, if so requested by the Collateral Agent, it shall
have been provided indemnity satisfactory to it against the costs, expenses and
liabilities which may be incurred by it in compliance with such request or
direction.
     5.3.4. Disputes. If any dispute or disagreement shall arise as to the
allocation of any sum of money received by the Collateral Agent hereunder or
under any Security



--------------------------------------------------------------------------------



 



-12-

Document, the Collateral Agent shall have the right to deliver such sum to a
court of competent jurisdiction and therein commence an action for interpleader.
     5.4. Resignation of the Collateral Agent. The Collateral Agent may at any
time resign by giving thirty (30) days’ prior written notice thereof to each
Secured Party Representative and the Borrowers, provided that no resignation
shall be effective until a successor for the Collateral Agent is appointed. Upon
such resignation, the Secured Party Representatives shall have the right to
appoint a successor Collateral Agent. If no successor Collateral Agent shall
have been so appointed by the Secured Party Representatives and shall have
accepted such appointment within thirty (30) days after the retiring Collateral
Agent’s giving of notice of resignation, then the retiring Collateral Agent may,
on behalf of the Secured Parties, appoint a successor Collateral Agent, which
shall be a financial institution having a long-term bank deposit rating of not
less than “A” if rated by Standard & Poor’s Corporation or Moody’s Investors
Services, Inc. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Collateral Agent’s resignation, the provisions of this Agreement and
the Security Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Collateral
Agent.
     5.5. Expenses and Indemnification by the Borrowers. By countersigning this
Agreement, the Borrowers jointly and severally agree (i) to reimburse the
Collateral Agent, on demand, for any expenses incurred by the Collateral Agent,
including reasonable counsel fees and disbursements and compensation of agents,
arising out of, in any way connected with, or as a result of, the execution or
delivery of this Agreement or any Security Document or any agreement or
instrument contemplated hereby or thereby or the performance by the parties
hereto or thereto of their respective obligations hereunder or thereunder or in
connection with the enforcement or protection of the rights of the Collateral
Agent and the Secured Parties hereunder or under the Security Documents, (ii) to
indemnify and hold harmless the Collateral Agent and its directors, officers,
employees and agents, on demand, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Collateral Agent in its capacity as the
Collateral Agent or any of them in any way relating to or arising out of this
Agreement or any Security Document or any action taken or omitted by them under
this Agreement or any Security Document; provided that the Borrowers shall not
be liable to the Collateral Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Collateral Agent or any of its directors, officers, employees
or agents as determined by a final non-appealable order of a court of competent
jurisdiction, (iii) to indemnify and hold harmless the Collateral Agent, on
demand, from and against any and all liabilities which may be imposed on or
incurred by the Collateral Agent (in its capacity as Collateral Agent) for the
net amount of taxes (after taking into account any deduction, credit or other
tax reduction or benefit available by reason of the imposition of any such tax)
in any jurisdiction in which the Collateral Agent would not otherwise be subject
to tax except by reason of its acting under this Agreement or the Security
Documents (directly or through agents); provided that such indemnification for
taxes (A) shall apply only in respect of



--------------------------------------------------------------------------------



 



-13-

taxes attributable to the performance of the Collateral Agent’s obligations
hereunder and (B) shall in no event cover any federal, state, local or other
taxes imposed upon the Collateral Agent with respect to or measured by its gross
or net income or profits. A statement by the Collateral Agent that is submitted
to the Borrowers with respect to the amount of such expenses and containing a
basic description thereof and/or the amount of its indemnification obligation
shall be prima facie evidence of the amount thereof owing to the Collateral
Agent.
     5.6. Expenses and Indemnification by Secured Parties. Each of the Secured
Parties severally agree (i) to reimburse the Collateral Agent, on demand, in the
amount of its pro rata share, for any expenses referred to in §5.5 and fees due
pursuant to §5.7. which shall not have been reimbursed or paid by the Borrowers
or paid from the proceeds of Collateral as provided herein and (ii) to indemnify
and hold harmless the Collateral Agent and its directors, officers, employees
and agents, on demand, in the amount of such pro rata share, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements referred to in §5.5, to the
extent the same shall not have been reimbursed by the Borrowers or paid from the
proceeds of Collateral as provided herein; provided that no Secured Party shall
be liable to the Collateral Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Collateral Agent or any of its directors, officers, employees
or agents as determined by a final non-appealable order of a court of competent
jurisdiction. For the purposes of this §5.6, pro rata shares at any time shall
be determined based upon the principal amount of loans or other credit
outstanding at the time such expenses were incurred.
     5.7. Collateral Agent’s Fee. By countersigning this Agreement, the
Borrowers jointly and severally agree to pay to the Collateral Agent for the
Collateral Agent’s own account, a non-refundable Collateral Agent’s fee in the
amount of $5,000 per annum on the Closing Date and on each anniversary thereof
thereafter until the Collateral has been released from any Liens securing the
Secured Obligations and the Collateral Agent no longer has any duties hereunder.
6. REPRESENTATIONS AND WARRANTIES.
     Each of the Collateral Agent, the Agent, the New Trustee, the Existing
Trustee, and, by countersigning this Agreement, the Borrowers represents and
warrants to the other parties hereto that (i) the execution, delivery and
performance of this Agreement (A) have been duly authorized by all requisite
corporate action on its part and, in the case of the Agent, by the Lenders, and,
in the case of the Trustees, by the respective Indentures to which it is a
party, and (B) do not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which it is subject or any
judgment, order, writ, injunction, license or permit applicable to it and will
not conflict with any provision of its corporate charter or bylaws or any
agreement or other instrument binding upon it; and (ii) this Agreement has been
duly executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms.



--------------------------------------------------------------------------------



 



-14-

7. CERTAIN INTERCREDITOR ARRANGEMENTS.
     7.1. Turnover of Collateral. If any Secured Party acquires custody, control
or possession of any Collateral or proceeds therefrom, other than pursuant to
the terms of this Agreement, such Secured Party shall promptly cause such
Collateral or proceeds to be delivered to or put in the custody, possession or
control of the Collateral Agent or, if the Collateral Agent shall so designate,
an agent of the Collateral Agent (which agent may be a branch or affiliate of
the Collateral Agent or any Lender) in the same form of payment received, with
appropriate endorsements, in the country in which such Collateral is held for
distribution in accordance with the provisions of §4. Until such time as the
provisions of the immediately preceding sentence have been complied with, such
Secured Party shall be deemed to hold such Collateral and proceeds in trust for
the Collateral Agent.
     7.2. Setoffs. If any Secured Party exercises any right of setoff, banker’s
lien or similar right with respect to any Collateral for payment of any Secured
Obligations, each of the Secured Parties agrees with each other Secured Party
that if such Secured Party shall receive from the Borrowers, whether by
voluntary payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Secured Obligations held by such
Secured Party by proceedings against the Borrowers at law or in equity or by
proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Secured Obligations held by such Secured Party any amount from the
Collateral in excess of its ratable portion of the payments received by the
other Secured Parties with respect to the Secured Obligations held by all of the
Secured Parties as contemplated by this Agreement, such Secured Party will make
such disposition and arrangements with the other Secured Parties with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Secured Party receiving in
respect of the Secured Obligations held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Secured Party, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.
8. RELEASE OR SUBORDINATION OF COLLATERAL; FREEDOM TO DEAL.
     8.1. Release of Collateral. The Collateral Agent is hereby authorized, upon
receipt of instructions from all Requisite Parties, to release any Collateral
and to provide such releases and termination statements with respect to any
Collateral in connection with any sale, exchange or other disposition thereof so
long as (i) the Collateral Agent obtains a perfected security interest in any
non-cash proceeds of such sale, exchange or other disposition and (ii) any net
cash proceeds of such sale, exchange or other disposition are paid in accordance
with §§4(a) or (b).
     8.2. Legally Required Releases. Whether or not so instructed by the
Requisite Parties, (i) the Collateral Agent may release any Collateral and may
provide any release, termination statement or instrument of subordination
required by order of a court of competent jurisdiction or otherwise required by
applicable law and (ii) the Collateral Agent shall release the Collateral upon
any event requiring such release pursuant to Section 8.2 of the Pledge
Agreement, which includes any event requiring release of the Collateral as
described in Section 12.03 of the New Indenture.



--------------------------------------------------------------------------------



 



-15-

9. AMENDMENT OF THIS AGREEMENT.
     9.1. General. No modification or amendment of this Agreement shall be
effective unless the same shall be in writing and signed by the Secured Party
Representatives, the Collateral Agent and the Borrowers and no modification or
amendment of any Security Document shall be effective without the written
consent of the Agent, the New Trustee and the Existing Trustee; provided,
however, (i) no amendment or waiver shall adversely affect any of the Collateral
Agent’s rights, immunities or rights to indemnification hereunder or under any
of the Security Documents or expand its duties or reduce any amount payable to
the Collateral Agent hereunder or under any Security Documents without the
written consent of the Collateral Agent; and (ii) §§3, 5 and 8 of this Agreement
and any other provision of this Agreement affecting the rights and obligations
of the Collateral Agent hereunder may not be amended without the written consent
of the Collateral Agent.
     9.2. Waiver. No waiver of any provision of this Agreement and no consent to
any departure by any party hereto from the provisions hereof shall be effective
unless such waiver or consent shall be set forth in a written instrument
executed by the party against which it is sought to be enforced, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in the same,
similar or other circumstances.
10. APPROVAL BY THE BORROWERS; BORROWERS’ OBLIGATIONS ABSOLUTE.
     By countersigning this Agreement, each of the Borrowers acknowledges and
consents to and agrees to perform and be bound by each provision of this
Agreement which expressly recites that the Borrowers are agreeing to by
countersigning this Agreement. Nothing contained in this Agreement shall impair,
as between the Borrowers and each of the Secured Parties, for the benefit of the
holders of the Secured Obligations for which it acts, the obligation of the
Borrowers to pay to such Secured Party, for the benefit of the holders of the
Secured Obligations for which it acts, all amounts payable in respect of the
Secured Obligations as and when the same shall become due and payable in
accordance with the terms thereof, or prevent a Secured Party (except as
expressly otherwise provided in this Agreement) from exercising all rights,
powers and remedies otherwise permitted by the Credit Documents to which it is a
party and by applicable law upon a default in the payment of the applicable
Secured Obligations, all, however, subject to the terms of this Agreement.
11. COLLATERAL AGENT AS AGENT AND LENDER.
     In its individual capacity and in its capacity as Agent, JPMorgan Chase
Bank, N.A. shall have the same obligations and the same rights, powers and
privileges as it would have had were it not also the Collateral Agent.



--------------------------------------------------------------------------------



 



-16-

12. MISCELLANEOUS.
     12.1. Further Assurances, etc. Each of the Agent, the New Trustee and the
Existing Trustee and, by countersigning this Agreement, the Borrowers agree to
execute and deliver such other documents and instruments, in form and substance
reasonably satisfactory to the Collateral Agent, and shall take such other
action, in each case as the Collateral Agent or any Secured Party may reasonably
request (at the sole cost and expense of the Borrowers which, by countersigning
this Agreement, jointly and severally agree to pay such reasonable costs and
expenses), to effectuate and carry out the provisions of this Agreement
including, without limitation, by recording or filing in such places as the
requesting party may deem desirable, this Agreement or such other documents or
instruments.
     12.2. No Individual Action; Marshaling; etc. No holder of any Secured
Obligations may require the Collateral Agent to take or refrain from taking any
action hereunder or under any of the Security Documents or with respect to any
of the Collateral except as and to the extent expressly set forth in this
Agreement. The Collateral Agent shall have no duty to, and the Secured Parties
hereby waive any and all right to require the Collateral Agent to, marshal any
assets or otherwise to take any actions with respect to marshaling.
     12.3. Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of the Collateral Agent, each of the Lenders, the Agent, the New
Trustee, the Existing Trustee and each of the Debenture Debt holders and their
respective successors and permitted assigns and shall be binding on the
Borrowers and their respective successors and permitted assigns. Each Trustee
acknowledges that the provisions of this Agreement apply to each of the holders
of Debentures for which such Trustee acts regardless of any sale, transfer,
pledge, assignment, hypothecation or other disposition by such Debenture holder
to any person or entity.
     12.4. Notices. All notices and other communications made or required to be
given pursuant to this Agreement or the Security Documents shall be in writing
and shall be delivered in hand, mailed by United States registered or certified
first class mail, postage prepaid, sent by overnight courier or sent by
telegraph, telecopy, facsimile or telex, confirmed by delivery via courier or
postal service addressed as follows:

              (a)   if to the Agent, at
 
           
 
          JPMorgan Chase Bank, N.A.
 
          277 Park Avenue, 3rd Floor
 
          New York, New York 10172
 
                    Attention: Donald Shokrian;



--------------------------------------------------------------------------------



 



-17-

              (b)   if to the New Trustee, at
 
           
 
          U.S. Bank National Association
 
          60 Livingston Avenue
 
          EP-MN-WS3C
 
          St. Paul, MN 55107-2292
 
                    Attention: Richard Prokosch;
 
            (c)   if to the Existing Trustee, at
 
           
 
          U.S. Bank National Association
 
          25 Park Place, 24th Floor
 
          Mail Code 008
 
          Atlanta, Georgia 30303-2900
 
                    Attention: George Hogan;
 
            (d)     if to the Collateral Agent, at
 
          JPMorgan Chase Bank, N.A.
 
          277 Park Avenue, 3rd Floor
 
          New York, New York 10172
 
                    Attention: Donald Shokrian; and
 
            (e)   if to the Borrowers or Pledgor, at
 
           
 
          545 E. John Carpenter Freeway
 
          Suite 1300
 
          Irving, Texas 75002
 
                    Attention: General Counsel

Any such notice and other communications shall be deemed to have been duly given
or made and to have become effective (i) if delivered by hand, overnight courier
or facsimile to a responsible officer of the party to which it is directed, at
the time of the receipt thereof by such officer or the sending of such facsimile
and (ii) if mailed, sent by registered or certified first class mail postage
prepaid, on the third Business Day following the mailing thereof; provided,
however, that a Notice of Actionable Default or any other notice to be delivered
to the Collateral Agent pursuant to the terms of this Agreement shall not be
deemed to have been received by the Collateral Agent until the Collateral Agent
actually receives such notice.
     12.5. Termination. Upon (i) receipt by the Collateral Agent from the New
Trustee of notice that (A) the New Debenture Debt has been paid in full in cash
or defeased in accordance with the New Indenture or (B) the security interest in
the Collateral otherwise shall have been released by the New Trustee in
accordance with the New Indenture or the New Debenture Debt



--------------------------------------------------------------------------------



 



-18-

otherwise no longer constitutes Secured Obligations under the Security
Documents, and (ii) payment in full in cash of all amounts payable to the
Collateral Agent pursuant to §§5.5 and 5.7, any remaining Liens created by the
Security Documents shall terminate forthwith and all right, title and interest
in the Collateral shall revert to the Borrowers and their successors and
assigns.
     12.5.1. Actions of Collateral Agent. Upon the termination of the Collateral
Agent’s Liens and the release of the Collateral in accordance with subsection
(a) of this Section, the Collateral Agent will promptly at the Borrowers’
written request and expense, (i) execute and deliver to the Borrowers or the
Pledgor such documents as the Borrowers or the Pledgor shall reasonably request
to evidence the termination of such security interest or the release of the
Collateral and (ii) deliver or cause to be delivered to the Borrowers or the
Pledgor all property of the Borrowers and the Pledgor constituting Collateral
and then held by Collateral Agent or any agent thereof.
     12.5.2. Survival of Agreement. Notwithstanding any termination of Liens and
release of Collateral, §§5.5 and 5.6 of this Agreement shall survive, and remain
operative and in full force and effect.
     12.6. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT
OF LAWS) AND SHALL BE A SEALED INSTRUMENT UNDER SUCH LAWS. THE PARTIES AGREE
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENT TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON THE PARTIES BY MAIL AT THE ADDRESSES SPECIFIED IN §12.4. THE
PARTIES HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.
     12.7. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER,
OR THE PERFORMANCE OF ANY SUCH RIGHTS AND OBLIGATIONS. Except as prohibited by
law, each of the parties hereto hereby waive any right which it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. Each of the parties hereto (i) certifies that
neither the Collateral Agent, the Agent, the Lenders, the New Trustee or the
Existing Trustee nor any representative, agent or attorney of the Collateral
Agent, the Agent, the Lenders, the New Trustee or the Existing Trustee has
represented, expressly or otherwise, that the Collateral Agent would not, in the
event of litigation, seek to enforce the foregoing waivers, and
(ii) acknowledges that, in entering into this Agreement, the Collateral Agent,
the Agent, the Lenders, the New Trustee and the Existing Trustee are relying
upon, among other things, the waivers and certifications contained in this
§12.7.



--------------------------------------------------------------------------------



 



-19-

     12.8. Waiver of Rights. Neither any failure nor any delay on the part of
any party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, and a single or partial exercise thereof shall not
preclude any other or further exercise or the exercise of any other right, power
or privilege.
     12.9. Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision.
     12.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     12.11. Section Headings. The section headings used herein are for
convenience of reference only and are not to affect the construction of or be
taken into consideration in interpreting this Agreement.
     12.12. Complete Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all prior representations, negotiations, writings, memoranda and
agreements. To the extent any provision of this Agreement conflicts with the
Credit Agreement, the Indentures or any other Credit Document, as among the
Secured Parties the provisions of this Agreement shall be controlling. Nothing
in this Agreement, expressed or implied, is intended to confer upon any person
other than the parties hereto and the Secured Parties any rights or remedies
under or by reason of this Agreement.
     12.13. Limitation of Liability. The Pledgor has been formed under the laws
of the Commonwealth of Massachusetts pursuant to a Declaration of Trust dated as
of July 31, 2002. In accordance with the Declaration of Trust, none of the
shareholders, trustees or officers of the Pledgor shall be personally liable for
the obligations arising under this Agreement, and the Collateral Agent shall
look solely to the trust estate comprising the Pledgor for the payment of any
claim under such obligations or for the performance of such obligations.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the Collateral Agent, the Agent, the Lenders, the New
Trustee, the Existing Trustee and the Borrowers have caused this Agreement to be
duly executed by their duly authorized officers, all as of the day and year
first above written.

                  JPMORGAN CHASE BANK, N.A., in its capacity as Agent and
Collateral Agent    
 
           
 
  By:   /s/ Donald Shokrian    
 
  Name:  
 
Donald Shokrian    
 
  Title:  
 
Managing Director    
 
     
 
   
 
                U.S. BANK NATIONAL ASSOCIATION, as Trustee under the New
Indenture    
 
           
 
  By:   /s/ Richard Prokosch    
 
  Name:  
 
Richard Prokosch    
 
  Title:  
 
Vice President    
 
     
 
        U.S. BANK NATIONAL ASSOCIATION, as Trustee under the Existing Indentures
   
 
           
 
  By:   /s/ George Hogan    
 
  Name:  
 
George Hogan    
 
  Title:  
 
Vice President    
 
     
 
   



--------------------------------------------------------------------------------



 



 

          ACCEPTED AND AGREED TO:    
 
        FELCOR LODGING TRUST INCORPORATED    
 
       
By:
  /s/ Jonathan H. Yellen    
Name:
 

Jonathan H. Yellen    
Title:
 

Executive Vice President, General Counsel and Secretary    
 
 
 
   
 
        FELCOR LODGING LIMITED PARTNERSHIP    
 
       
By:
  /s/ Jonathan H. Yellen    
Name:
 

Jonathan H. Yellen    
Title:
 

Executive Vice President, General Counsel and Secretary    
 
 
 
   
 
        FELCOR HOLDINGS TRUST    
 
       
By:
  /s/ Lester C. Johnson    
Name:
 

Lester C. Johnson    
Title:
 
 
Trustee    
 
       
By:
  /s/ Larry J. Mundy    
Name:
 
;
Larry J. Mundy    
Title:
 
 
Trustee    

 